Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 1 of 14   PageID #: 3809



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 05-00196-SOM
                               )
           Plaintiff,          )           ORDER GRANTING DEFENDANT TODD
                               )           ANTHONY HERNANDEZ’S MOTION
                               )           FOR COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 TODD ANTHONY HERNANDEZ,       )
                               )
           Defendant.          )
                               )
 _____________________________ )

           ORDER GRANTING DEFENDANT TODD ANTHONY HERNANDEZ’S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2005, a jury found Defendant Todd Anthony Hernandez

 guilty of two counts involving the distribution of large

 quantities of methamphetamine.        This court imposed an enhanced

 sentence of 262 months in prison, to be followed by 10 years of

 supervised release.      After the sentencing guidelines were

 amended, the court reduced the prison term to 240 months pursuant

 to 18 U.S.C. § 3582(c)(2).       ECF No. 238.    Now housed at FCI

 Terminal Island, Hernandez has served a little more than 15 years

 of that sentence, and his projected release date is May 28, 2022.

 He moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A).

             Hernandez’s request is based on the COVID-19 pandemic.

 He contends that an underlying medical condition (obesity) and

 his age (59) make him vulnerable to complications if, having
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 2 of 14   PageID #: 3810



 recovered from COVID-19, he contracts COVID-19 again.

             FCI Terminal Island had a serious outbreak of COVID-19

 in April.    During the outbreak, Hernandez tested positive for

 COVID-19, but he did not suffer any of the serious complications

 associated with the virus.       Now, several months later, it is

 unclear whether Hernandez is likely to suffer such complications

 in the future.     The court cannot determine with certainty whether

 he might be reinfected or might now have some form of immunity

 from the virus.     This court balances all of the circumstances in

 this case and concludes that Hernandez has established

 extraordinary and compelling reasons that warrant a reduction in

 his sentence.     His motion is granted.

 II.         ANALYSIS.

             Hernandez’s compassionate release request is governed

 by 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

                                       2
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 3 of 14   PageID #: 3811




             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.             United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Hernandez has satisfied the time-lapse requirement
                   of 18 U.S.C. § 3582(c)(1)(A).

             Hernandez submitted an administrative compassionate

 release request to the warden of his prison more than 30 days

 before filing this motion.       See ECF No. 249, PageID # 3540.        He

 has satisfied the time-lapse requirement of 18 U.S.C.

 § 3582(c)(1)(A).     The Government is not contesting Hernandez’s

 satisfaction of the exhaustion requirement.          Id.

             B.    Hernandez has demonstrated that extraordinary and
                   compelling circumstances justify his early
                   release.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

                                       3
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 4 of 14   PageID #: 3812



 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has also stated that, in reading § 3582(c)(1)(A) as

 providing for considerable judicial discretion, the court is well

 aware of the absence of an amended policy statement from the

 Sentencing Commission reflecting the discretion now given to

 courts under that statute.       See United States v. Scher, 2020 WL

 3086234, at *2 (D. Haw. June 10, 2020); United States v.

 Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

 States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

             The CDC currently lists the following conditions as

 creating an increased risk of a severe illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 or higher)

             *Serious heart conditions, such as heart failure,
             coronary artery disease, or cardiomyopathies

             *Sickle cell disease

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/


                                       4
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 5 of 14   PageID #: 3813



 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

 roups-at-higher-risk.html (last visited August 28, 2020).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)

             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Pregnancy

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Smoking

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Under the CDC’s guidance, Hernandez’s obesity places

 him at risk of a severe illness if he contracts COVID-19.            That

 risk is increased by his age.       Hernandez is nearly 60, and

 according to the CDC, “[a]s you get older, your risk for severe

                                       5
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 6 of 14   PageID #: 3814



 illness from COVID-19 increases.”         https://www.cdc.gov/

 coronavirus/2019-ncov/need-extra-precautions/older-adults.html

 (last visited Aug. 31, 2020).

              Hernandez is housed at FCI Terminal Island.         Early in

 the COVID-19 pandemic, the virus spread rapidly through the

 prison.    Because the parties offered conflicting accounts of the

 prison’s present conditions, this court deferred ruling on this

 motion until it could review an expert report by Dr. Michael Rowe

 summarizing the current state of the outbreak at Terminal Island

 in Wilson v. Ponce, No. CV. 20-4451 (C.D. Cal.).            Dr. Rowe filed

 that report on August 24, 2020.

              Two of Dr. Rowe’s conclusions are particularly

 important.    On the one hand, Dr. Rowe determined that “there is

 almost no active virus in the institution[.]”            ECF No. 262,

 PageID #3733.     Dr. Rowe noted that two inmates still had COVID-

 19, and they were in quarantine.          Id.     Of those two inmates, one

 “is probably not even infectious, and the other will likely have

 met release criteria by the date of submission of this report.”

 Id.   But “the possibility for a devastating return of the

 outbreak remains.”      Id.   Even though FCI Terminal Island has

 “instituted many appropriate practices, and, overall, is

 complying with the most current CDC recommendations for

 correctional facilities,” all prisons face unique challenges in

 responding to the coronavirus.        Id.       “Correctional institutions


                                       6
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 7 of 14   PageID #: 3815



 are, intrinsically, not designed to provide adequate social

 distancing.”     Id. at 3726.    The risks of a second outbreak are

 further heightened because prison officials are not in total

 compliance with measures designed to prevent COVID-19 from re-

 entering the prison or once again spreading.          Id. at 3775-87.

              In sum, while Hernandez might not be in immediate

 danger of being reinfected, the possibility that he will be

 exposed to the virus again in the future cannot be ignored.

 Under those circumstances, this court is not deeming Hernandez’s

 susceptibility to COVID-19, standing alone, as an exceptional and

 compelling reason that warrants a reduction in sentence.            This

 court must examine the other relevant considerations before

 reaching a conclusion about how to rule.

              One factor this court considers is Hernandez’s previous

 exposure to COVID-19.      Hernandez was tested for COVID-19 on May

 6, 2020, and the test came back positive on May 7, 2020.            ECF No.

 252, PageID # 3602.      That raises two issues.      First, while there

 is evidence that Hernandez suffered some complications from the

 coronavirus, see id. at 3581, it appears that Hernandez survived

 the virus without exhibiting any of the worst symptoms associated

 with COVID-19.

              Second, Hernandez may have some immunity against future

 infection.    Individuals infected by certain other viruses have at

 least some immunity, although the strength and length of that


                                       7
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 8 of 14   PageID #: 3816



 immunity may vary.      This court is acutely aware that no one

 completely understands how the coronavirus operates.             Evidence

 suggests that COVID-19 antibodies decline over time.             Some

 experts, however, have indicated that individuals infected with

 COVID-19 are likely to remain immune even after their antibody

 count drops.     As one article put it, “[a] decline in antibodies

 is normal after a few weeks, and people are protected from the

 coronavirus in other ways.”       Apoorva Mandavilli, Can You Get

 COVID-19 Again? It’s Very Unlikely, Experts Say, N.Y. Times, July

 22, 2020, https://www.nytimes.com/2020/07/22/health/

 covid-antibodies-herd-immunity.html; see also Martin Finucane,

 Here’s What You Need To Know About Fading Coronavirus Antibodies,

 Boston Globe, July 23, 2020, https://www.bostonglobe.com/

 2020/07/23/nation/heres-what-you-need-know-about-fading-coronavir

 us-antibodies/; Derek Thompson, How Long Does COVID-19 Immunity

 Last?, The Atlantic, July 20, 2020, https://www.theatlantic.com/

 ideas/archive/2020/07/could-covid-19-immunity-really-disappear-mo

 nths/614377/.     Even after COVID-19 antibodies decline, the body

 might retain immunological memory that allows it to quickly

 produce new antibodies to respond to a second infection.                See

 Finucane.    Some experts have therefore posited that, at the very

 least, it is highly unlikely that individuals will contract the

 coronavirus twice.      See id.

             More recently, researchers reported that “[a] Hong Kong


                                       8
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 9 of 14   PageID #: 3817



 man who was initially infected with the coronavirus in March and

 made a full recovery was reinfected more than four months later

 after a trip abroad.”      Adam Taylor and Ariana Eunjung Cha, First

 Coronavirus Reinfection Documented in Hong Kong, Researchers Say,

 Washington Post, August 24, 2020, https://www.washingtonpost.com/

 health/2020/08/24/coronavirus-reinfection-hong-kong/.            Shortly

 after that, “researchers in the United States [reported] their

 first documented case of a patient who got COVID, recovered and

 then got it again[.]”      Nate Wood, Nevada lab confirms 1st

 coronavirus reinfection in the US, ABC News, Aug. 28, 2020,

 https://abcnews.go.com/Health/nevada-lab-confirms-1st-coronavirus

 -reinfection-us/story?id=72691353.        Nevertheless, “[s]cientists

 [still] say that although reinfection is likely possible, it’s

 also extremely rare.”      Id.   Notably, these are the “the first

 documented reinfection[s] among nearly 6 million COVID-19 cases

 to date.”    Id.

             This court is in no position to make a definitive

 determination about immunity.       But, in any evaluation of whether

 there are extraordinary and compelling reasons warranting a

 reduction in his sentence, this court can no more ignore the

 possibility of immunity than it can ignore the possibility of

 reinfection.

             The court also considers the time remaining on

 Hernandez’s sentence.      Hernandez has already served more than 15


                                       9
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 10 of 14   PageID #: 3818



  years of his sentence, and his projected release date is May 28,

  2022, less than two years from now.        Thus, as the Government

  recognizes, “it can be fairly said . . . that [Hernandez] has

  served approximately 90% of the total time that he will

  eventually serve, if this motion is denied.”         ECF No. 253, PageID

  # 3609.

             Finally, the court considers Hernandez’s history.

  Hernandez’s crime was serious.       He was convicted of organizing

  the distribution of large quantities on methamphetamine in

  Hawaii.   In 1990, Hernandez was also convicted of a crime

  involving the possession of more than 50 grams of marijuana, and,

  in 1995, he pled guilty to a charge of carrying a concealed

  weapon.   He is therefore a repeat offender.        On the other hand,

  there is no dispute that Hernandez “appears to have performed

  well while incarcerated.”      ECF No. 253, PageID # 3621.       He has

  only been disciplined once, for “failing to stand count.”            That

  incident occurred in 2005, while he was in pretrial detention.

  ECF No. 249-7, PageID # 3561.       He has not been disciplined again

  in more than 15 years.      While in prison, he earned his GED, and

  he has also taken welding classes to prepare for his release.1



        1
          If released, Hernandez plans to live in his mother’s home
  in Carson, California. ECF No. 249-1, PageID # 3548. He will
  have his own room, and he has indicated that he will practice
  social distancing. Id. He was previously employed as a
  longshoreman, and his brother has already contacted his previous
  employer about rehiring him if this court grants his motion. Id.

                                      10
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 11 of 14   PageID #: 3819



  ECF No. 249-8, PageID # 3563.       Hernandez’s conduct in prison also

  suggests that he will not pose a danger to the safety of any

  other person or the community if he is released.          Consequently,

  Hernandez’s release appears consistent with the guidelines

  promulgated by the Sentencing Commission.         See U.S.S.G. § 1B1.13

  (stating that an inmate should not be released unless he or she

  “is not a danger to the safety of any other person or to the

  community, as provided in 18 U.S.C. § 3142(g)”).

              Also reassuring to this court is the 10-year supervised

  release period Hernandez faces.       If Hernandez reoffends during

  that period, the court will be able to react appropriately to

  protect the public.

              This is a close case.     Hernandez has nearly completed

  his sentence for a serious crime that merited a lengthy prison

  sentence.    His age and medical condition make him susceptible to

  complications from the virus, although, when infected in the

  past, he suffered a relatively mild case of COVID-19.            He may now

  have some form of immunity.      With difficulty, this court has

  balanced the seriousness of Hernandez’s crime, the amount of time

  remaining on his prison sentence, the supervised release term he

  faces, the medical information he has submitted (including his

  earlier positive test), his age, his conduct while incarcerated,

  and the conditions at his facility.        The court has taken its time

  on this decision precisely because of the difficulty of balancing


                                      11
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 12 of 14   PageID #: 3820



  the competing factors.       Ultimately, the court is most influenced

  by the length of time Hernandez has already served in custody, by

  his apparently good conduct for the past 15 years in custody, and

  by the length of the supervised release term he must serve.

  Taken together with the other circumstances favoring release,

  those factors lead this court to conclude that Hernandez has

  established extraordinary and compelling reasons warranting a

  reduction in his sentence, and that his early release is

  consistent with the Sentencing Commission’s policy statements.

  III.           CONCLUSION.

                 Hernandez’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is granted.2

                 Hernandez’s sentence is reduced to time served plus 3

  days.       (In other cases in which the court has granted supervised

  release, the court has reduced original sentences to time served

  plus 15 days, but, given Hernandez’s prior infection with the

  coronavirus, the court thinks 3 days will suffice here.)            The 3-

  day period is intended to allow his family to make arrangements

  to transport him home from FCI Terminal Island and to remove guns

  from the residence.      Following the 3 days, Hernandez shall be



          2
          In his initial motion, Hernandez asked this court to
  recommend to the Bureau of Prisons that he be placed in home
  confinement under 18 U.S.C. §§ 3621 and 3624, although he did not
  pursue that argument in any of his subsequent filings. This
  court deems this request to be moot in light of the present
  order.

                                      12
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 13 of 14   PageID #: 3821



  released to begin his term of supervised release.

             Hernandez faces a 10-year term of supervised release,

  and that term is substantial enough that the court orders no

  supplemental period of supervised release.

             As he proposed, Hernandez must go directly from FCI

  Terminal Island to his mother’s residence in Carson, California.

  That is, Hernandez must travel from FCI Terminal Island to his

  mother’s home without stops and without leaving the vehicle,

  except as may be absolutely necessary.

             Hernandez shall abide by all of the standard,

  mandatory, and special conditions of supervised release

  previously imposed, including the ban on firearms.          In addition,

  Hernandez must abide by the following additional special

  conditions:

             4. You will be monitored by radio frequency
             technology for a period of 180 days, and you
             must follow the rules and regulations of the
             location monitoring program, pursuant to the
             Participant's Agreement. You are restricted
             to your residence at all times except for
             employment; education; religious services;
             medical, substance abuse, or mental health
             treatment; attorney visits; court
             appearances; court-ordered obligations; or
             other activities as pre-approved by the
             probation officer. You shall earn leave as
             determined by the probation officer. You must
             pay the costs of the program, as directed by
             the probation officer.

             It is further ordered that, immediately upon his

  release from BOP custody, Hernandez report by telephone


                                      13
Case 1:05-cr-00196-SOM Document 264 Filed 09/14/20 Page 14 of 14    PageID #: 3822



  (808-541-1283) to Timothy Jenkins of the United States Probation

  Office, District of Hawaii.       Mr. Jenkins’s office will be

  contacting the United States Probation Office, Central District

  of California, concerning supervision of Mr. Hernandez.

              It is so ordered.

              DATED: Honolulu, Hawaii, September 14, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Hernandez, CR. No. 05-00196-SOM; ORDER GRANTING DEFENDANT
  TODD ANTHONY HERNANDEZ’S MOTION FOR COMPASSIONATE RELEASE




                                       14
